DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5, 9 – 15, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MSQRD 27 October 2016 (2016-10-27), XP055730636, Retrieved from the Internet: https://en.wikipedia-on-ipfs.org/wiki/MSQRD.html [retrieved on 2020-09-15].
As per claim 1, 11, 20,
determining a presence of a person located in a physical environment; and (MSQRD creates animated masks and overlays them over a person’s face, therefore it is inherent that a person’s presence is located in a physical environment) (MSQRD par 3)
in response to determining the presence of the person, facilitating control of the performance of the digital character depicted at the display device by a human operator, by an artificial intelligence (AI) game-engine, or by a combination thereof. (MSQRD creates animated masks and overlays them over a person’s face, therefore it is inherent that a digital character is created and controlled when a person is creating a video or interacting by means of video chat) (MSQRD pars 1 and 3)

As per claim 3, 13, wherein determining the presence of the person comprises autonomously determining at least one of a characteristic of an appearance of the person, an emotional state of the person, or an audio originating from the person. (MSQRD discloses that each mask fits the user’s facial features.  Thus characteristics of the person’s appearance are detected to overlay the masks) (MSQRD par 3)
As per claim 4, 14, wherein facilitating control of the performance of the digital character by the human operator comprises providing at least one option selectable by the human operator, for controlling the digital character to address the person according to the determined characteristic or the determined emotional state. (MSQRD discloses the use of listing of multiple mask at the bottom of the display screen wherein these masks are selectable and when selected the masks that are applied to the user’s facial features.) (MSQRD screenshot)  
As per claim 5, 15, wherein facilitating control of the performance of the digital character by the human operator comprises receiving motion capture data corresponding to the human operator. (MSQD discloses  “Each mask exactly fits the user’s facial features and repeats his or her movements”, thus the system utilizes motion capture data corresponding to the human operator) (MSQRD par 3)
As per claim 9, 19, wherein the control of the performance of the digital character by the human operator is facilitated such that performance of the digital character is concurrently driven by both the human operator and the Al game-engine. (MSQRD discloses the use of masks (i.e. digital characters that are controlled by the operator and the animation engine (i.e. game engine) (MSQRD pars 3 – 6)

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 – 8 and 16 - 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over MSQRD 27 October 2016 (2016-10-27), XP055730636, Retrieved from the Internet: https://en.wikipedia-on-ipfs.org/wiki/MSQRD.html [retrieved on 2020-09-15] in view of Bellusci et al (US 2017/0103541)
As per claim 6, 16, wherein receiving the motion capture data comprises: receiving data from an optical motion capture system; and (MSQD discloses  “Each mask exactly fits the user’s facial features and repeats his or her movements”, thus the system utilizes motion capture data corresponding to the human operator) (MSQRD par 3)
MSQRD fails to specifically disclose: 
receiving data from an inertial motion capture system. 
However in a similar field of endeavor, Bellusci discloses a motion capture system that utilizes both inertial motion capture and optical motion capture to address and correct misalignments between the two systems.  (Bellusci Abstract, 0011, 0042, 0044)

As per claim 7, 17, wherein the data received from the optical motion capture system comprises data corresponding to one or more optical markers located at a waist region of the human operator. (Combination of MSQRD in view of Bellusci as applied above, Bellusci discloses the attaching of optical markers to inertial markers wherein inertial markers are attached to a user’s pelvis or waist region) (Bellusci 0011, 0042)
As per claim 8, 18, wherein the data received from the optical motion capture system is for performing drift correction of a position of the human operator that is determined based on the data received from the inertial motion capture system. (Combination of MSQRD in view of Bellusci as applied above) (Bellusci Abstract, 0011, 0042, 0044)
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over MSQRD 27 October 2016 (2016-10-27), XP055730636, Retrieved from the Internet: https://en.wikipedia-on-ipfs.org/wiki/MSQRD.html [retrieved on 2020-09-15] in view of Mishra (US 10,664,863).
As per claim 10,  
MSQRD fails to disclose explicitly:
further comprising: receiving a request from the person; and servicing the request by causing a change in the physical environment in which the person is located, wherein servicing the request comprises providing a physical object to be delivered for retrieval by the person.
Mishra discloses a game system wherein a user is able to order a physical item in a virtual environment wherein the physical item is then delivered to the user and the system verifies that the 
It would be obvious to one of ordinary skill in the art, at the time of invention, to modify MSQRD in view of Mishra to provide a system wherein the system monitors the a user who makes a request or orders a particular item and the system further determines when the item is physically delivered to the user for them to retrieve it.   This would provide an effective means to incentivize users to order from a particular provider, thereby providing revenue to the provider.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911.  The examiner can normally be reached on Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RAW/               Examiner, Art Unit 3715               

/DAVID L LEWIS/               Supervisory Patent Examiner, Art Unit 3715